Citation Nr: 1726293	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for frequent headaches.

4. Entitlement to service connection for vision changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the issues on appeal. 

The Board notes that in its October 2016 rating decision, the RO granted service connection for left arm scar, claimed as arm condition, with a noncompensable rating effective February 9, 2009. The Veteran has not appealed that decision, and it is not before the Board.


FINDINGS OF FACT

1. Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty.

2. Bronchitis did not have its clinical onset in service and is not otherwise related to active duty. 

3. Frequent headaches did not have a clinical onset in service and are not otherwise related to active duty. 

4. Changes in vision did not have a clinical onset in service and are not otherwise related to active duty. 



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. Bronchitis was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. Frequent headaches were not incurred or aggravated in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. Vision changes were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in August 2009. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Board notes that the Veteran did not respond to December 2016 correspondence requesting clarification of his assertions that he was exposed to chemicals while on active duty. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for service connection for vision changes and bronchitis. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.  

A VA examination under the standards of McLendon is not warranted regarding the Veteran's claims for service connection for vision changes and bronchitis. As to those claims, there is simply no evidence establishing an "in-service event" during active service, and there is no evidence of an indication that the current disabilities or current symptoms may be related to any alleged in-service event.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Organic diseases of the nervous system such as headaches and hearing loss are qualifying chronic diseases. See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case, as to the claims for headaches and hearing loss.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Hearing Loss

The Veteran contends that his current hearing loss disability initially manifested during service or is otherwise related to his in-service noise exposure resulting from his duties as a military police officer. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service. The threshold for normal hearing is 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service treatment records are silent as to complaints about the Veteran's hearing. An audiological service pre-entrance examination dated February 1969 reflects the Veteran's right ear hearing sensitivity to be .normal and left ear hearing sensitivity to be normal at 0.5 to 3 kHz, with mild hearing loss of 30 dB at 4 kHz. An audiological discharge examination dated July 1972 reflected the Veteran had normal hearing sensitivity bilaterally. At discharge from service, he had no hearing loss for VA compensation purposes in either ear. 

A January 2009 VA audiological examination revealed pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 25, 25, 25, 30, and 80, and for the left ear: 25, 20, 20, 35, and 70. A Maryland CNC test for the right ear was scored at 100% at 60db, and the left ear was scored at 100% at 60db. The examiner diagnosed bilateral sensorineural hearing loss. The examiner gave a negative etiological opinion, finding that as the Veteran's service discharge examination reflected no hearing loss of either ear, it was less likely as not that the claimed bilateral hearing loss was due to or aggravated by active service. As rationale for her opinion, the examiner stated that "hearing was normal at the time of separation and there is no evidence to suggest hearing loss occurred within a year of military service." 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim. As noted above, the Board concedes that VA examination confirms that the Veteran currently suffers from bilateral hearing loss. The Board concludes, however, that the greater weight of the evidence is against the claim. Here, even conceding the Veteran's exposure to noise while in service, the VA examiner found no link between any current hearing loss and military service based on the record. Additionally, there is no medical evidence suggesting that hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service. 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds persuasive the absence of probative medical evidence showing a nexus between the Veteran's service and current bilateral hearing loss. In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of in-service noise exposure, but nonetheless concluded that it was less likely than not that the Veteran's current bilateral hearing loss was in fact due to in-service exposure to noise or otherwise related to service. In so finding, the examiner provided a report that considered the Veteran's history, the medical records, and her own medical expertise and current medical knowledge. The examiner set out her findings in detail and provided clearly articulated reasons for her conclusions. For these reasons, the Board concludes that the VA examiner's opinions are the most probative.

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss as his assertions that he was exposed to noise during service which perhaps caused bilateral hearing loss.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case-the etiology of the Veteran's hearing loss-falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis and etiology of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence does not constitute competent evidence and lacks probative value. 

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service. The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal. The VA examiner's medical opinion, which is based on the entire record, including the Veteran's own history, is that his hearing loss is not at least as likely as not related to service. Because the VA examiner's opinions outweigh evidence in favor of the claim, and in light of the foregoing analysis and the underlying facts, the Veteran's claim for bilateral hearing loss must be denied.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Bronchitis

The Veteran contends that his claimed bronchitis initially manifested during service or is otherwise related to his active service.

Service treatment records reflect that the Veteran was treated in April 1973 for a sore throat and cough; he was diagnosed at that time with acute pharyngitis. At a follow-up visit several days later, he was noted to be feeling better. At his July 1973 separation report of medical history, he did not report bronchitis or any other respiratory problems, and no respiratory disabilities were noted on his separation report of medical examination. 

Private medical treatment records dated December 2008 to September 2009 confirm the Veteran's diagnosis of bronchitis and suggested treatment of the condition with a bronchodilator and anti-inflammatory therapy. The Veteran also reported smoking tobacco at the rate of ten cigarettes a day. The private medical treatment records are silent as to any nexus opinion regarding the Veteran's bronchitis.  

In his December 2011 Form VA-9, the Veteran further contends that his bronchitis manifested as a result of exposure to chemicals while on active duty. The Veteran's service personnel record reflects that he worked as a military policeman and his duties included acting as a guard and watchman. There is no mention of exposure to chemicals in his record. The Veteran did not serve in any area which presumes exposure to chemicals. VA sent correspondence to the Veteran asking him to provide more detail about his contention of chemical exposure, and the Veteran failed to respond. As the Veteran has not submitted further evidence of his claim to chemical exposure, the Board finds that the weight of competent evidence does not attribute the Veteran's claimed bronchitis to exposure to chemicals, despite his contention to the contrary.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for bronchitis. The Board concedes that the Veteran currently suffers from bronchitis. The Board concludes, however, that the greater weight of the evidence is against the claim. Here, the Veteran's service treatment records indicate that he was treated on one occasion in service for what was clearly diagnosed as an acute episode of pharyngitis; no respiratory difficulties were noted at his service separation.  Further, records of the Veteran's post-service treatment reflects that he was not diagnosed with bronchitis until more than thirty years after his separation from service. Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and any current bronchitis. Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for bronchitis must be denied. There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's service and his current bronchitis.

The Board has considered the Veteran's lay statements that his bronchitis is related to military service, but finds that he is not competent to opine as to the etiology of his bronchitis, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation. See Jandreau, 492 F.3d 1372. As such, his lay statement concerning nexus between his disability and active service does not constitute competent medical evidence and lacks probative value.

Based on the foregoing, the Board finds that there is no evidence of an in-service event related to the Veteran's claimed bronchitis and no nexus between his claimed bronchitis and military service. The preponderance of the evidence is against the claim for service connection for bronchitis. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Frequent Headaches

The Veteran contends that his claimed frequent headaches initially manifested during service or are otherwise related to his active service. In his December 2011 Form VA-9, he has asserted that he began to have frequent headaches during basic training and continues to have headaches currently.

Service treatment records dated April 1973 reflect treatment for mild headache associated with pharyngitis. No headaches or similar complaints were noted at his July 1973 separation medical examination, and the Veteran checked "No" when asked on his separation medical history report if he experienced frequent or severe headaches.

Private medical treatment records dated July 2009 reflect a diagnosis of headaches. The private physician opined that the headaches were likely vascular as opposed to cluster headaches and recommended the use of medical drug Zebeta as treatment. The physician gave no nexus opinion for the Veteran's headaches.

A December 2009 VA examination reflects the Veteran's reports of onset of occipital temporal headaches in 1968 during basic training. The Veteran reported headaches that occur at least two to three times a week and have a duration of sixty minutes. He also reported disequilibrium during a headache, but he denied nausea, vomiting, photophobia, or intensified headaches with loud noises. The examiner opined that the Veteran suffered from muscle contraction headaches. He noted that it was not at least as likely that the current headaches were related to the single instance of headache noted in the service treatment records, and was unable to find a nexus between a single episode of complaints of vague headache symptoms on active duty and the Veteran's current headaches.  

The Board finds that the competent and probative evidence of record weighs against a finding that the Veteran's headaches are etiologically linked to his time in service. In so finding, the Board places the greatest probative weight on the December 2009 VA examiner's finding that the Veteran does not have frequent headaches that began in or are otherwise linked to service. Although it is clear that the Veteran does in fact currently suffer from frequent headaches, the VA examiner specifically found,  upon extensive record review and examination-including consideration of the Veteran's contentions regarding the continuity of headaches from his time in service to the present-that his current frequent headaches are not etiologically linked to service.

The Veteran claims that he has frequent headaches that are related to his service. As noted above, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service). See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007). However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable. In the instant case, the Board finds that the question of whether current headaches are related to military service to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his headaches little probative value, as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999). Here, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing his opinions, to include the Veteran's reported in-service complaints and the current nature of his headaches. Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

With regard to assessing the reliability of his statements regarding symptoms of frequent headaches since service, the Board does not find the statements persuasive. The Veteran was seen for headaches on one occasion during his service. On examination in July 1973 for service discharge, there was no headache disability identified, and the Veteran also denied experiencing "frequent or severe headaches" at that time. His claim of continuous symptoms is thus not convincing. 

Based on the foregoing, the Board finds that there is no nexus between the Veteran's claimed frequent headaches and military service. As noted above, the Veteran's assertions of a nexus between his headaches and service have been taken into consideration; however, the Board finds that he is not competent to opine as to the etiology of his headaches. The preponderance of the evidence is against the claim for service connection for frequent headaches. See Jandreau, 492 F.3d 1372. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D. Vision Changes

Finally, the Veteran asserts that changes in his vision initially manifested during service or are otherwise related to his active service. In his December 2011 Form VA-9, he asserts that he was given glasses during basic training, and he had vision problems at that time which have continued to worsen.

Service treatment records reflect a February 1969 pre-induction medical examination in which the Veteran's vision was measured at 20/40 for the right eye and 20/30 for the left eye. His vision was noted to be corrected to 20/30 right eye and 20/25 left eye with prescription glasses at that time, and eyes were noted as normal. He was prescribed glasses during service to correct refractive error and hyperopia. At the July 1973 separation examination, the Veteran's vision was measured at 20/40 right eye and 20/30 left eye. His vision was noted as corrected to 20/25 right eye and 20/25 left eye. Both eyes were noted as normal, although he was noted to experience astigmatism.

Private medical treatment records are silent as to vision changes. An August 2009 treatment record notes the Veteran's eyes as within normal limits.   

At a December 2009 VA examination for his claimed headaches, the Veteran reported suffering blurred vision during a headache episode. The examiner measured the Veteran's vision without glasses at 20/70 right eye and 20/50 left eye and found the Veteran's pupils to be equal, round, reactive to light and accommodation (PERRLA) as well as noniceteric sclerae. No eye abnormalities were noted.

Specifically regarding the Veteran's claim for vision changes, the Board has considered the evidence of record and finds that there is no competent evidence medically relating any currently diagnosed vision changes to military service. As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, astigmatism, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9. Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). Thus, even if the medical evidence demonstrated that the Veteran currently has refractive error, presbyopia, or astigmatism, such disorders are not to be service connected without evidence of a superimposed disease or injury.

In this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's vision changes have been caused by service. In that connection, the Board notes that there is no medical evidence of record that provides an etiological opinion linking the Veteran's claimed vision changes to service. Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for vision changes must be denied. Further, in this case, the Board notes that the Veteran has not contended that he first experienced symptoms of a vision disorder in service, only that such changes "are related to my time in service." The Veteran does not specify an in-service event which manifested his claimed disability, nor has he provided any evidence to establish a nexus between his claimed disability and military service.

Based on the foregoing, the Board finds that there is no nexus between the Veteran's claimed vision changes and military service. As noted above, the Veteran's assertions of a nexus between his vision changes and active service have been taken into consideration; however, the Board finds that he is not competent to opine as to the etiology of his vision changes. The preponderance of the evidence is against the claim for service connection for frequent headaches. See Jandreau, 492 F.3d 1372. The benefit of the doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for frequent headaches is denied.

Entitlement to service connection for vision changes is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


